[Cite as State v. Porter, 2012-Ohio-4587.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 97432



                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                 CHARLES E. PORTER
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-552635

        BEFORE: E. Gallagher, J., Jones, P.J., and Keough, J.

        RELEASED AND JOURNALIZED:                     October 4, 2012
ATTORNEY FOR APPELLANT

Charles E. Porter
Inmate No. 620-184
Belmont Correctional Institution
P.O. Box 540
St. Clairsville, Ohio 43950

John T. Martin
Assistant Public Defender
310 Lakeside Avenue
Suite 200
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Brian M. McDonough
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

       {¶1} Charles Porter appeals from his conviction rendered in the Cuyahoga

County Court of Common Pleas. Porter argues that the trial court erred in imposing

consecutive sentences when it failed to make findings required by R.C. 2929.14(C)(4).

For the following reasons, we affirm Porter’s conviction.

       {¶2} On September 6, 2011, Porter pleaded guilty to one count of rape, seven

counts of pandering sexual materials, two counts of illegal use of minors in sexual

materials, and one count of possessing criminal tools. On October 6, 2011, the trial

court sentenced Porter to nine years for the charge of rape, eight years for each count of

pandering sexual materials to be run concurrent to one another, eight years for each

illegal use of minors in sexual materials charge, to run concurrent to one another and 12

months for the charge of possession of criminal tools. The court ordered all prison

terms, except for the 12-month sentence for possession of criminal tools, to run

consecutively, for a total prison sentence of 25 years.

       {¶3} The following day, the trial court conducted a supplemental sentencing

hearing. The court acknowledged that it did not make the appropriate findings for

sentencing Porter to consecutive prison terms and reconvened to correct the error. At

this hearing, the trial court incorporated the record from the October 6 hearing, made

findings on the record as to why it found consecutive sentences to be appropriate and
then sentenced Porter to the identical prison term of 25 years.

       {¶4} Porter appeals, raising the following assignment of error:

       The trial court erred by imposing consecutive sentences when it failed to
       make findings required by R.C. 2929.14(C)(4).

       {¶5} Specifically, Porter claims that the trial court made insufficient findings to

impose consecutive sentences during the sentencing hearing conducted on October 6,

2011, that the court lacked jurisdiction to hold another sentencing hearing for Porter on

October 7, 2011, and that the findings the court made on October 7, 2011 were also

insufficient to support consecutive sentences. For the following reasons, we disagree.

       {¶6} Generally, it is true that a court has no authority to reconsider its own valid

final judgments. Brook Park v. Necak, 30 Ohio App.3d 118, 120, 506 N.E.2d 936 (8th

Dist.1986). However, the Supreme Court of Ohio has stated that a judgment is not final

until certain requirements are met.             State v. Baker, 119 Ohio St.3d 197,

2008-Ohio-3330, 893 N.E.2d 163.

       These requirements are the fact of the conviction, the sentence, the judge’s
       signature, and the entry on the journal by the clerk. All of these
       requirements relate to the essence of the act of entering a judgment of
       conviction and are a matter of substance, and their inclusion in the
       judgment entry of conviction is therefore required.

State v. Lester,    130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142.           Thus, a

judgment is not final until it is entered on the court’s journal.

       {¶7} In the present case, the court did not make an entry on the journal until

October 12, 2011. This entry of Porter’s sentencing hearing was made as a combined
entry of the events of both October 6 and 7. Therefore, the judgment was not actually

final until October 12, 2011. Thus, the court retained jurisdiction over Porter to make

findings necessary for consecutive sentencing on October 7, 2011. Porter’s assertion

that the court lacked jurisdiction to conduct the hearing on that date is not well taken.

       {¶8} Porter next argues that the findings made on both October 6 and 7, 2011,

were insufficient to support consecutive sentences. Because we have concluded that the

hearing conducted on October 7, 2011, was appropriate, we will only consider whether

the findings made on that date were sufficient to support consecutive sentencing and

need not consider the court’s admitted lack of findings made on October 6, 2011.

       {¶9} The enactment of House Bill 86, effective September 30, 2011, imposed a

new standard on courts to make certain findings when it imposes consecutive sentences.

A court imposing consecutive sentences must state specific findings that adhere to the

guidelines of R.C. 2921.14(C)(4) that states:

       If multiple prison terms are imposed on an offender for convictions of
       multiple offenses, the court may require the offender to serve the prison
       terms consecutively if the court finds that the consecutive service is
       necessary to protect the public from future crime or to punish the offender
       and that consecutive sentences are not disproportionate to the seriousness
       of the offender’s conduct and to the danger the offender poses to the
       public, and if the court also finds any of the following:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed
       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the
      multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the courses
      of conduct adequately reflects the seriousness of the offender’s conduct.

      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future crime
      by the offender.

      {¶10}    In the instant case, the court made the requisite findings in order to

support Porter’s consecutive prison sentences. In particular, the trial court stated as

follows:

      [M]y job is not only to punish you but it’s to make sure that the community
      is protected from you. * * * So in considering all the relevant
      seriousness and recidivism factors, and ensuring that the public is protected
      from future crime, and that you are punished. * * * So I find that a
      consecutive sentence is appropriate to ensure that Mr. Porter is
      appropriately punished and the public is protected. Tr. 50-60.

      I also find that the harm was so great or unusual that a single term
                     does not adequately reflect the seriousness of the
                     conduct. Tr. 59.
      Mr. Porter does have a criminal record, so that’s also taken into
      consideration in imposing a consecutive sentence. Tr. 60.



      {¶11} Thus, it is evident that the trial court’s analysis encompassed all of the

findings required by R.C. 2929.14(C)(4). A review of the sentencing transcript reveals

the disturbing nature of the crimes to which Porter pleaded guilty. It is clear that the

trial court felt that Porter’s conduct warranted consecutive sentencing under the

guidelines contained in the statute.   As the trial court complied with the statutory

guidelines in so doing, we find no error with the imposed sentence.
      {¶12} Porter’s sole assignment of error is overruled.

      {¶13} The judgment of the trial court is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said lower court to carry this

judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR